IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lake Naomi Club, Inc. and Pocono :
Pines Community Association, Inc., :
                 Appellants        :
                                   :
      v.                           :             No. 1164 C.D. 2021
                                   :
Eric Rosado and Alice Quinones     :             Argued: September 14, 2022

BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE LORI A. DUMAS, Judge


OPINION BY JUDGE CEISLER                                      FILED: October 28, 2022

       Lake Naomi Club, Inc. and Pocono Pines Community Association, Inc.
(together, Associations)1 appeal from the September 14, 2021 Order of the Court of
Common Pleas of Monroe County (Trial Court) denying their Post-Trial Motion.
Following a non-jury trial, the Trial Court entered judgment in favor of Eric Rosado
and Alice Quinones2 and denied the Associations’ request for injunctive relief.
       This appeal involves an issue of first impression in Pennsylvania: Can a
private, planned community adopt a restrictive covenant that prohibits lifetime


       1
          Although Lake Naomi Club, Inc. and Pocono Pines Community Association, Inc. are
distinct entities, as discussed in the Background section of this Opinion, we refer to Appellants
together as “Associations,” unless we are discussing an action by only one entity.

       2
         Mr. Rosado and Ms. Quinones were married when they purchased a home in the Lake
Naomi community in 1998 but have since divorced. Ms. Quinones no longer resides at the Lake
Naomi property and has not actively participated in this case. On July 11, 2022, this Court entered
an Order precluding Ms. Quinones from filing a brief and participating in oral argument.
registered sex offenders from residing within that community?          To date, no
Pennsylvania appellate court has considered this issue. For the reasons that follow,
we conclude that a private community may not adopt such a covenant, and, therefore,
we affirm the Trial Court’s Order.
                                     Background
                                 1. Covenant 14
      Lake Naomi is a private, planned community in Tobyhanna Township,
Monroe County, that is governed by the Uniform Planned Community Act (UPCA),
68 Pa. C.S. §§ 5101-5414. Pocono Pines Community Association (Pocono Pines) is
a nonprofit corporation that serves as the homeowners’ association for all deeded
property owners in the Lake Naomi community, and all deeded owners of property
in Lake Naomi are Pocono Pines members. Lake Naomi Club, Inc. (LNC) is a
nonprofit corporation and the deeded owner of all common areas and amenities
within the community. By operation of a July 11, 1988 deed from Pocono Pines to
LNC, LNC has the right to enforce Pocono Pines’ Declaration and Covenants and to
control the common areas and amenities within Lake Naomi.
      At Pocono Pines’ 2013 annual meeting, some residents raised concerns about
a sex offender who was living in Lake Naomi. As a result of these concerns, on
March 30, 2016, Pocono Pines adopted a restrictive covenant (Covenant 14)
amending its Declaration. Covenant 14 provides that no registered Tier III sex
offender “shall occupy or reside in any [l]ot, dwelling, or common area within the
boundaries of” the Lake Naomi community and “[n]o [unit o]wner or agent of an
owner shall knowingly allow such a [p]rohibited person to occupy or reside in” the
community. Reproduced Record (R.R.) at 955a. The amendment was recorded on
May 11, 2016.



                                         2
       Prior to adopting the amendment, Pocono Pines sent written ballots regarding
the amendment to all members, including Mr. Rosado, and more than two-thirds of
the members approved the amendment. The evidence at trial showed that 94% of
those who returned ballots, comprising 71% of all unit owners, approved Covenant
14.3
                               2. Underlying Criminal Proceedings
       On June 9, 2015, a jury convicted Mr. Rosado of indecent assault, endangering
the welfare of a child, corruption of minors, and unlawful contact with a minor. The
convictions stemmed from offenses he committed against his then-seven-year-old
step-granddaughter in his Lake Naomi home. The Trial Court sentenced Mr. Rosado
to 30 to 72 months’ incarceration.
       On February 10, 2016, Mr. Rosado was convicted in the State of New York
of sexual conduct against a child in the second degree. The New York conviction
stemmed from offenses he committed against the same step-granddaughter at his
apartment in New York City during the preceding two years.
       At the time of his convictions, Mr. Rosado was required to register as a Tier
III sex offender for life in Pennsylvania under the Sexual Offender Registration and

       3
           Section 5219(a)(1) of the UPCA provides:

       (a) Number of votes required.--

       (1) The declaration, including the plats and plans, may be amended only by vote or
       agreement of unit owners of units to which at least:

                (i) 67% of votes in the association are allocated; or

                (ii) a larger percentage of the votes in the association as specified in the
                declaration; or

                (iii) a smaller percentage of the votes in the association as specified in the
                declaration if all units are restricted exclusively to nonresidential use.

68 Pa. C.S. § 5219(a)(1).


                                                  3
Notification Act (SORNA I), which took effect on December 20, 2012. See former
42 Pa. C.S. §§ 9799.10-9799.41.4 Mr. Rosado was also required to register as a Tier
I sex offender in New York.
       On August 23, 2018, Mr. Rosado was released on parole and moved back into
his Lake Naomi home, subject to supervision by the Pennsylvania Parole Board
(Parole Board). Mr. Rosado’s supervision ended on September 23, 2021, during the
pendency of this action.
                                   3. Trial Court Proceedings
       On November 7, 2018, the Associations hand-delivered a letter to Mr. Rosado
informing him that, as a registered Tier III sex offender, he was in violation of
Covenant 14 and requesting that he vacate his Lake Naomi property. On December
14, 2018, the Associations sent Mr. Rosado a second letter requesting that he vacate
his property. Mr. Rosado refused to do so.5
       On February 5, 2019, the Associations filed in the Trial Court a Complaint in
Equity, seeking to permanently enjoin Mr. Rosado from residing at his Lake Naomi
property due to his status as Tier III sex offender.               After several rounds of
preliminary objections, the pleadings were closed on June 2, 2020. The Trial Court
held a non-jury trial on February 19, 2021, and April 8, 2021.



       4
       In 2018, the General Assembly enacted SORNA II, Act of February 21, 2018, P.L. 27, as
amended by the Act of June 12, 2018, P.L. 140, 42 Pa. C.S. §§ 9799.10-9799.75, which amended
SORNA I and added new provisions that became effective immediately. We refer to SORNA I
and SORNA II together as “SORNA” throughout the remainder of this Opinion.

       5
         Mr. Rosado, who is now 73 years old, continues to reside in his Lake Naomi home. The
Trial Court found that “Mr. Rosado is the only person [the Associations] have sued to evict. In
one other circumstance, a Tier III sex offender leased a [Lake Naomi] home. After being contacted
by the [Associations], that individual moved out of the community.” Trial Ct. Op., 7/19/21,
Finding of Fact (F.F.) No. 40.


                                               4
        At trial, the Associations presented the testimony of several expert witnesses,
who testified regarding the recidivism rates of sex offenders and the negative impact
on property values of a known sex offender living within a community. Trial Ct.
Op., 7/19/21, F.F. Nos. 32-39. The Pocono Pines community manager also testified
regarding the child-centered nature of the Lake Naomi community. Trial Ct. Op.,
7/19/21, at 10-11.6
        Mr. Rosado defended against the Associations’ action by asserting that
Covenant 14 is unconscionable and against public policy.                  He also presented
evidence that he has fully complied with the requirements of SORNA and his parole
and has committed no offenses since his release from prison in 2018.
        On July 19, 2021, the Trial Court issued its decision, declaring Covenant 14
void as against public policy and denying the Associations’ request for injunctive
relief. The Associations timely filed a Post-Trial Motion, seeking a new trial on the
ground that the Trial Court’s decision was contrary to law and against the weight of
the evidence.
        On September 14, 2021, the Trial Court denied the Post-Trial Motion. In its
Opinion, the Trial Court relied extensively on the Pennsylvania Supreme Court’s
decision in Fross v. County of Allegheny, 20 A.3d 1193 (Pa. 2011), which held that
an Allegheny County ordinance that broadly excluded sex offenders from residing

        6
          The community manager testified that “[t]he community pool is 1,500 feet from [Mr.]
Rosado[’s] property and the tennis court is 500 feet away.” Trial Ct. Op., 7/19/21, at 10-11. She
also testified:

        When Mr. Rosado did not move after Covenant 14 was adopted, Lake Naomi . . .
        publicized his on[]line Megan’s Law registration to members of the community,
        and closed a shuttle bus stop for a children’s summer camp near his property,
        picking up children in that area at their driveways instead.

Id. at 11.


                                               5
in county population centers was preempted by the Sentencing Code, 42 Pa. C.S. §§
9701-81, and the Prisons and Parole Code (Parole Code), 61 Pa. C.S. §§ 101-7301.
While recognizing that the present case does not involve a municipal ordinance or
the conflict preemption doctrine, the Trial Court nonetheless reasoned that “the
Fross decision recognized Pennsylvania’s public policy to reduce recidivism among
sex offenders and to improve public safety through the parole scheme established by
the General Assembly.” Trial Ct. Op., 9/14/21, at 3 (emphasis added).
      The Trial Court also found that Covenant 14, which amended Pocono Pines’
Declaration, “is a contract that has been imposed by [Pocono Pines] on all . . . lot
owners” and that “the court may refuse to enforce a contract that interferes with
public policy.” Id. at 4. The Trial Court explained:

             [The Associations] . . . attempt[] to distinguish the Fross decision
      by arguing that [Covenant 14] supports the predominate public policy
      [of] the protection of children, citing a passage from Pennsylvania State
      System of Higher Education [PASSHE], Lock Haven University v.
      Association of Pennsylvania State College and University Faculties,
      193 A.3d 486, 499 (Pa.[]Cmwlth.[]2018) (“We agree with PASSHE
      that a well-defined and dominant public policy exists in Pennsylvania
      in favor of protecting children from child abuse, including abuse of a
      sexual nature.”)[.] However, the Fross decision did support that
      dominant public policy. The Supreme Court found that the best way to
      protect children and society was to allow the safeguards built into
      Megan’s Law [now SORNA] to be employed.

             What [the Associations] attempt[] to do is to protect the children
      in their community; but a banishment from Lake Naomi merely moves
      the offender somewhere else, perhaps closer to some other
      Pennsylvania family with children, despite the attempts of the [P]arole
      [B]oard to comply with the goals of Megan’s Law, now SORNA . . . ,
      for the protection of all Pennsylvania residents. Most Pennsylvania
      communities are “child-centered[]”[;] Lake Naomi is not unique in that
      regard. [The Associations’] expert testified that ten percent of
      Pennsylvania housing is in community associations. Finding that these

                                          6
       associations are free to remove sex offenders would have a similar
       deleterious effect on the statewide approach to sex offenders that
       concerned the Fross [C]ourt.

Id. at 5-6 (emphasis added).
       The Trial Court also rejected the Associations’ assertion that Mr. Rosado’s
challenge to Covenant 14 was barred by the one-year statute of limitations in Section
5219(b) of the UPCA, 68 Pa. C.S. § 5219(b).7 The Trial Court observed that “[i]f
[Covenant 14] did not violate public policy, Section 5219(b) [of the UPCA] would
be dispositive here.” Id. at 8. However, the Trial Court concluded that, regardless
of the statute of limitations, “a court may not enforce a contract that is contrary to
public policy[.]” Id. (citing Rounick v. Neducsin, 231 A.3d 994, 1000 n.6 (Pa. Super.
2020) (“[T]he issue of the legality of a contract can never be waived based upon the
principle that the courts of this Commonwealth will not be used to enforce contracts
that are illegal pursuant to a statute or that violate public policy.”) (emphasis added)).
       Ultimately, the Trial Court held that the “Sentencing Code, the Parole Code[,]
and the Fross decision have identified Pennsylvania’s public policy on the
reintegration of sex offenders in Pennsylvania. Covenant 14 is a contract between
[Pocono Pines] and its members that runs afoul of that policy.” Id. at 10. Therefore,
the Trial Court concluded that the Associations were not entitled to a new trial and
denied the Post-Trial Motion.
       The Associations timely appealed to this Court. In its Pa.R.A.P. 1925(a)
Statement, the Trial Court adopted the reasoning of its prior decisions and reiterated
its holding as follows:



       7
        Section 5219(b) of the UPCA provides: “No action to challenge the validity of an
amendment adopted by the association under this section may be brought more than one year after
the amendment is recorded.” 68 Pa. C.S. § 5219(b).


                                              7
              The Fross decision was based upon the preemption doctrine and
       did not address a restrictive covenant adopted by a community
       association. However, the Supreme Court’s ruling established a public
       policy that municipalities could not banish sex offenders because of the
       state[]wide legislative scheme to address sex offenders found in
       Megan’s Law and now SORNA.

              Lake Naomi’s expert testified in this case that ten percent of
       Pennsylvania residents reside in a planned community. The question
       here is whether the[ Associations] are permitted to do by contract what
       no municipality may do under Fross. My ruling is that Fross and
       SORNA established a public policy that regulation of sex offenders,
       including their residences, is controlled by state statute, not by
       ordinances and not by restrictive covenants.

              Lake Naomi argues that it should receive special consideration
       because it is uniquely based on children[-] and family-oriented
       programs. Almost every community in our Commonwealth is
       protective of its families and children. If Lake Naomi is permitted to
       expel Mr. Rosado, he will have to relocate. Lake Naomi will have
       excluded a known sex offender whose residence was approved by the .
       . . Parole Board in accordance with SORNA, and another community
       will then be required to accommodate [Mr. Rosado].

Trial Ct. 1925(a) Stmt., 11/18/21, at 3-4 (emphasis added).8
                                             Analysis
       On appeal, the Associations assert that the Trial Court erred in invalidating
Covenant 14 on public policy grounds because neither Fross nor any other precedent


       8
          Generally, this Court’s review “‘of a court of common pleas sitting in equity is severely
restricted. . . . We will not reverse if apparently reasonable grounds exist for the relief ordered and
no erroneous or inapplicable rules of law were relied on.’” Eagleview Corp. Ctr. Ass’n v. Citadel
Fed. Credit Union, 150 A.3d 1024, 1028 n.2 (Pa. Cmwlth. 2016) (citation omitted). However,
where the issue on appeal is purely a question of law, even in an appeal from a trial court sitting
in equity, our standard of review is de novo and our scope of review is plenary. See Hess v.
Gebhard & Co., 808 A.2d 912, 920 (Pa. 2002) (applying plenary review to a question of law in an
equity action); Com. v. Kelley, 801 A.2d 551, 554 (Pa. 2002) (stating that where an “appeal raises
a question of law, our scope of review is plenary”).


                                                  8
establishes a statewide public policy that prohibits a private, planned community
from imposing a residency restriction on lifetime registered sex offenders. The
Associations also assert that Mr. Rosado’s claim is barred by the statute of
limitations in Section 5219(b) of the UPCA because he raised it more than one year
after Covenant 14 was recorded.
                                     1. The Fross Decision
       We begin our analysis with a review of the Supreme Court’s decision in Fross,
which was germane to the Trial Court’s ruling and is the primary focus of the parties’
arguments on appeal.
       In Fross, a group of registered sex offenders challenged the legality of an
Allegheny County ordinance that prohibited registered sex offenders from living
within 2,500 feet of a child care facility, community center, public park, recreational
facility, or school. 20 A.3d at 1197-98. The ordinance, in effect, prohibited sex
offenders from living in most of the habitable and developed areas of Allegheny
County.     The sex offenders argued that the ordinance was preempted by the
Sentencing and Parole Codes. Id. at 1198. In response, the County argued that the
Parole Code and its accompanying regulations did not trump the well-established
right of counties and municipalities to adopt local laws to protect the health, safety,
and welfare of their residents. Id. at 1200. Thus, the County argued that the
ordinance was a mere supplement to existing statutes and a valid exercise of the
County’s legislative power. Id.9




       9
         Fross originated in federal district court, which held that the Allegheny County ordinance
at issue was preempted by state law and entered summary judgment in favor of the sex offenders
who challenged the ordinance. Allegheny County appealed, and the Third Circuit certified the
case for appellate review by the Pennsylvania Supreme Court. See Fross, 20 A.3d at 1194-95.


                                                9
      The Supreme Court disagreed with the County, concluding that the ordinance
interfered with the intent of the General Assembly in adopting Megan’s Law and the
Sentencing and Parole Codes and was, therefore, invalid under the conflict
preemption doctrine. Id. at 1195. The Supreme Court first recognized that the
General Assembly expressly listed among its purposes for adopting the Sentencing
and Parole Codes the rehabilitation, reintegration, and diversion from prison of
appropriate offenders. Id. at 1203. The General Assembly also determined that
registered sex offenders, as a class, are eligible for parole and may benefit from those
Commonwealth policies. Id. at 1204. The Fross Court observed that the primary
means of implementing those policies is to offer familiar and stable environments to
released sex offenders, like other convicted offenders, by promoting family and
community ties and providing access to employment, counseling, and supervision.
Id.   The Supreme Court determined that the Allegheny County ordinance
“effectively subvert[ed]” these goals. Id.
      The Supreme Court also concluded that the ordinance failed to consider the
General Assembly’s policy determination to facilitate the diversion of offenders
from prison and the Commonwealth’s interest in the timely and effective
administration of probation and parole as expressed in the Sentencing and Parole
Codes. Id. at 1205. The County’s residency restriction limited the options available
to sentencing courts and the Parole Board in designing adequate reintegration plans
for sex offenders who are released from prison. Id. The Supreme Court explained:

      [W]e are persuaded by the [sex offenders’] arguments that [Allegheny]
      County’s [o]rdinance interferes with the goal of Megan’s Law to reduce
      recidivism among sex offenders and improve public safety. Isolating
      all sex offenders from their communities, support systems,
      employment, and treatment is an approach contrary to that of the
      General Assembly, which requires individually tailored assessments


                                          10
      and assistance with rehabilitation and reintegration for appropriate
      offenders. The [o]rdinance chooses the importance of residency over
      all other considerations expressly incorporated into the probation and
      parole scheme by the General Assembly. And, finally, it is not hard to
      imagine the effect on the statewide legislative scheme if all counties
      were to adopt similar residency restrictions. The statewide scheme
      would be eviscerated.

Id. at 1207.     Therefore, the Supreme Court held that the Allegheny County
“[o]rdinance impede[d] the accomplishment of the full objectives of the General
Assembly, as expressed in the Sentencing and Parole Codes, and [was], therefore,
invalid pursuant to [the] conflict preemption doctrine.” Id. at 1195 (emphasis
added).
      With these principles in mind, we now turn to the parties’ public policy
arguments relating to Covenant 14.
                                  2. Public Policy
      A contract can be voided on public policy grounds only if it violates a
dominant public policy established by statute or other legal precedent. Williams v.
GEICO Gov’t Emps. Ins. Co., 32 A.3d 1195, 1200 (Pa. 2011). Our Supreme Court
has explained:

      When considering whether a contract violates public policy, we are
      mindful that public policy is more than a vague goal which may be used
      to circumvent the plain meaning of the contract. Rather,

            [p]ublic policy is to be ascertained by reference to the
            laws and legal precedents and not from general
            considerations of supposed public interest. As the term
            “public policy” is vague, there must be found definite
            indications in the law of the sovereignty to justify the
            invalidation of a contract as contrary to that policy[.] . . .
            Only dominant public policy would justify such action. In
            the absence of a plain indication of that policy through
            long governmental practice or statutory enactments, or of

                                         11
            violations of obvious ethical or moral standards, the Court
            should not assume to declare contracts . . . contrary to
            public policy. . . .

Safe Auto Ins. Co. v. Oriental-Guillermo, 214 A.3d 1257, 1262 (Pa. 2019) (citation
omitted) (emphasis added); see also Pittsburgh Logistics Sys., Inc. v. Beemac
Trucking, LLC, 249 A.3d 918, 932 (Pa. 2021) (“‘[A]voidance of contract terms on
public policy grounds requires a showing of overriding public policy from legal
precedents, governmental practice, or obvious ethical or moral standards.’”)
(citation omitted) (emphasis added).
      First, the Associations assert that the Trial Court erred in relying on Fross to
invalidate Covenant 14. The Associations point out that Fross involved an action
by a county government, not a private community such as Lake Naomi. According
to the Associations, Fross did not establish a statewide public policy prohibiting a
private, planned community from imposing a residency restriction on lifetime
registered sex offenders. The Associations also contend that neither the General
Assembly nor Pennsylvania courts have established a public policy that prohibits a
private, planned community from imposing a residency restriction on lifetime
registered sex offenders. We disagree.
      We conclude that the Trial Court correctly applied the Supreme Court’s
reasoning in Fross.    Although Fross involved a county ordinance and not a
restrictive covenant by a private community, the Supreme Court’s ruling clearly
established a public policy that local counties and municipalities cannot impose sex
offender residency restrictions due to Pennsylvania’s statewide legislative scheme
governing the release of sex offenders, manifested in SORNA and the Sentencing
and Parole Codes.     If local counties and municipalities must adhere to these
statewide mandates, so must private residential communities. A private community



                                         12
may not impose more restrictive standards on where released sex offenders may live
than county and municipal governments.
      More recently, in TWL Realty, LLC v. West Hanover Township Zoning
Hearing Board, 132 A.3d 533 (Pa. Cmwlth. 2016), this Court applied Fross to a case
involving a township zoning ordinance that permitted only “nonviolent criminals”
and “nonviolent crime detainees” to reside at privately owned community work
release facilities. The township zoning officer issued a violation notice to a private
work release facility where two registered sex offenders resided. Id. at 534-35. The
notice stated that because the offenders had committed Tier III sex offenses, the
township considered them to be “violent” offenders, so they were precluded from
living at the facility under the ordinance. Id. at 535. The facility appealed to the
zoning hearing board, which upheld the ordinance. Id. The trial court reversed the
zoning hearing board’s decision, concluding that the ordinance was preempted by
the Sentencing and Parole Codes pursuant to Fross. Id.
      The zoning hearing board appealed to this Court, arguing that the ordinance
is not preempted by state law because, unlike Fross, there was no evidence
demonstrating that the full purposes and objectives of the Sentencing and Parole
Codes were obstructed by the ordinance. Id. at 537. The zoning hearing board also
argued that the ordinance supported the Parole Board’s goals and the township’s
legitimate concerns for the health, safety, morals, and general welfare of its
residents. Id.
      Relying extensively on Fross, this Court agreed with the trial court that the
ordinance restricting which offenders may be housed in a private work release
facility was preempted by the Sentencing and Parole Codes. Id. at 537-40. We
concluded as follows:



                                         13
      It is the purview of the sentencing courts and the Parole Board to
      determine which offenders are appropriate for community work-
      release programs. The Pennsylvania Commission on Sentencing was
      charged with adopting guidelines that the Parole Board must consider
      when paroling an offender. Section 9721(b) of the Sentencing Code[,
      42 Pa. C.S. § 9721(b),] charges the sentencing court with balancing the
      protection of the public with the rehabilitative needs of the offender.
      Section 6137(a)(1) of the Parole Code[, 61 Pa. C.S. § 6137(a)(1),]
      requires the Parole Board, when determining whether to parole an
      offender, to balance the best interests of the inmate with the need to
      avoid injury to the Commonwealth’s interests, should the offender be
      paroled. Section 6137(g)(4)(iv) of the Parole Code[, 61 Pa. C.S. §
      6137(g)(4)(iv),] specifically provides that the Parole Board may parole
      an offender only when “[t]here is no reasonable indication that the
      inmate poses a risk to public safety.” Additionally, Section 6102(1) of
      the Parole Code[, 61 Pa. C.S. § 6201(1),] states that the Parole Code
      provides several benefits to society including the provision of adequate
      supervision of the offender while protecting the public, the opportunity
      for the offender to become a useful member of society and the diversion
      of appropriate offenders from prison.

              Taken together, the Sentencing and Parole Codes demonstrate
      that when the Commonwealth places an offender in a particular work-
      release program, the Commonwealth has determined that the offender’s
      placement is consistent with both the public’s safety and the needs of
      the offender to reintegrate into society. The [o]rdinance’s ban upon
      the housing of offenders with violent criminal histories is in conflict
      with the Commonwealth’s determination that an offender is suitable for
      placement in the work-release facility; a determination that includes a
      conclusion that public safety would not be jeopardized by the offender.
      If the [o]rdinance is allowed to stand, other municipalities will be able
      to enact similar ordinances that contain more restrictive standards
      than the Sentencing and Parole Codes, thus jeopardizing the
      Commonwealth’s parole scheme as embodied by the Sentencing and
      Parole Codes.

Id. at 539-40 (internal citations and footnote omitted) (emphasis added).
      Applying the reasoning of Fross and TWL to the facts of this case, we
conclude that SORNA and the Sentencing and Parole Codes establish a public policy

                                         14
that the regulation of released sex offenders is controlled by state law and may not
be controlled by local ordinances or restrictive covenants. As this Court recognized
in TWL, the Parole Board is charged with balancing public safety with the
rehabilitation and reintegration of released sex offenders. Covenant 14 effectively
restricts the Parole Board’s ability to release a sex offender to his own residence,
even after the Parole Board has determined that the offender’s reentry plan is
adequate and there is no reasonable indication that he poses a risk to public safety.
Such a restriction interferes with the statewide statutory schemes that have been
created to achieve a balance between public safety and rehabilitation. See, e.g., 42
Pa. C.S. § 9721(b) (the trial court must consider the rehabilitative needs of the
defendant in determining a sentence); id. § 9754(c) (the trial court must impose
conditions of probation that assist the defendant in leading a law-abiding life); 61
Pa. C.S. § 6131(a)(14) (the Parole Board has a duty “[t]o coordinate the reentry of
offenders into the community using evidence-based practices that are effective in
reducing recidivism”); id. § 6102(2) (“[T]he [Parole B]oard and any other paroling
entity shall first and foremost seek to protect the safety of the public.”).
Consequently, once a sentencing court or the Parole Board has determined that a
home is an appropriate residence for a released sex offender, a private community
may not disregard that determination by enforcing its own restrictive covenant.
      We also reject the Associations’ reliance on cases from other jurisdictions that
have upheld sex offender residency restrictions, as we are neither bound by nor
persuaded by those cases. See Ass’ns’ Br. at 35-37 (collecting cases from other
states). The cited cases involved sex offender residency restrictions imposed by
public governments, not by private residential communities. In any event, as
discussed above, the Supreme Court’s decision in Fross – which is binding on this



                                         15
Court – plainly holds that county and municipal governments in Pennsylvania may
not impose sex offender residency restrictions that conflict with those established by
state statutes.
        We conclude that the Fross holding applies equally to privately governed
communities, because they are no less bound by public policy than county and
municipal governments. Indeed, Section 5108 of the UPCA states:

        The principles of law and equity, including the law of corporations and
        unincorporated associations, the law of real property and the law
        relative to capacity to contract, principal and agent, eminent domain,
        estoppel, fraud, misrepresentation, duress, coercion, mistake,
        receivership, substantial performance, or other validating or
        invalidating cause supplement the provisions of this subpart, except to
        the extent inconsistent with this subpart.

68 Pa. C.S. § 5108 (emphasis added).           This provision indicates that planned
communities governed by the UPCA, such as Pocono Pines, are required to comply
with other applicable laws and legal precedent. Thus, pursuant to our Supreme
Court’s decision in Fross, we conclude that a private, planned community may not
adopt a restrictive covenant that conflicts with state statutes governing where a
released sex offender may live. In other words, Covenant 14, like the Fross
ordinance, “stands as an obstacle to accomplishing the full purposes [and] objectives
of the General Assembly” and is, therefore, against public policy. Fross, 20 A.3d at
1207.
        Next, the Associations assert that the Trial Court failed to properly balance
their interest in protecting their community from sexual predators against a
convicted sex offender’s interest in residing in Lake Naomi. The Associations argue
that Lake Naomi is a child-centered community, and they have a responsibility to
provide a safe and secure environment for their residents. The Associations also


                                          16
argue that Covenant 14 is consistent with the legislative finding, articulated in
SORNA, that protecting the public from sexual predators is a “paramount” interest.
See 42 Pa. C.S. § 9799.11(4) (“Sexual offenders pose a high risk of committing
additional sexual offenses and protection of the public from this type of offender is
a paramount governmental interest.”) (emphasis added). Thus, the Associations
contend that their need to protect the safety and welfare of their residents outweighs
Mr. Rosado’s interest in living in his Lake Naomi home.
      A trial court sitting in equity must balance the parties’ competing rights and
interests to achieve a fair and just result. See E. Hempfield Twp. v. Brubaker, 828
A.2d 1184, 1188 (Pa. Cmwlth. 2003) (recognizing that “a court of equity enjoys
broad discretion in fashioning remedies which balance the interests of affected
parties”). That is precisely what the Trial Court did in this case. While a private
community has a legitimate interest in providing a safe living environment for its
residents, the Commonwealth’s legislative measures governing the release of
convicted sex offenders were specifically designed for the protection of the public.
See, e.g., 42 Pa. C.S. § 9799.51(b)(1) (in enacting SORNA, it was the General
Assembly’s intent to “[p]rotect the safety and general welfare of the people of this
Commonwealth by providing for registration, community notification and access to
information regarding sexually violent predators and offenders who are about to be
released from custody and will live in or near their neighborhood[s]”) (emphasis
added); id. § 9799.51(a)(1) (“If the public is provided adequate notice and
information about sexually violent predators and offenders . . . , the community can
develop constructive plans to prepare itself for the release of sexually violent
predators and offenders,” including “meet[ing] with law enforcement to prepare and
obtain information about the rights and responsibilities of the community and to



                                         17
provide education and counseling to their children”) (emphasis added); 61 Pa. C.S.
§ 6102(1) (recognizing that the parole system provides “adequate supervision of the
offender while protecting the public, the opportunity for the offender to become a
useful member of society[,] and the diversion of appropriate offenders from prison”).
As the Fross Court noted, in enacting these measures, the General Assembly made
a determination that sex offenders, as a class, are eligible for parole and the best way
to offer parole is to provide released offenders with familiar and stable environments
that promote family and community ties and provide access to employment,
counseling, and supervision. Fross, 20 A.3d at 1204. For this reason, “although
acknowledging the high risk of recidivism among sex offenders, the General
Assembly has generally rejected the option of simply excluding released offenders
from entire communities as the primary or even preferable means of protecting the
public.” Id. at 1205 (citing 42 Pa. C.S. § 9791(a)(2) and (b)) (emphasis added).
      The Associations further argue that, unlike the ordinance in Fross, Covenant
14 does not limit Mr. Rosado’s access to family, employment, counseling, public
transportation, or support services conducive to his rehabilitation, because he can
simply move to another community that does not have a sex offender residency
restriction. According to the Associations, the evidence shows that Mr. Rosado has
other housing opportunities in the Pocono Mountain area, as well as in Florida and
New York where he also owns homes. However, the fact that Mr. Rosado owns
other homes or can choose to live in another neighborhood is irrelevant. Mr. Rosado
has owned his Lake Naomi home for 24 years, and the Parole Board approved his
release to that home in 2018. Since he returned to Lake Naomi, Mr. Rosado has
complied with SORNA’s registration, supervision, and counseling requirements, has
complied with the Parole Board’s conditions, and has committed no further sex



                                          18
offenses. By attempting to use Covenant 14 to banish Mr. Rosado from his lawfully
owned home, the Associations are depriving him of his fundamental right to possess
and protect his property. See Pa. Const. art. I, § 1 (“All men are born equally free
and independent, and have certain inherent and indefeasible rights, among which
are those of enjoying and defending life and liberty, of acquiring, possessing and
protecting property and reputation, and of pursuing their own happiness.”)
(emphasis added). The Associations have not demonstrated that Covenant 14 makes
the Lake Naomi community any safer than the General Assembly’s extensive
legislative enactments regulating the rehabilitation and reintegration of sex
offenders.
      We conclude that Fross, SORNA, and the Sentencing and Parole Codes
establish a statewide public policy that the regulation of released sex offenders,
including where they may live, is controlled by state law. Covenant 14 violates that
public policy by unlawfully precluding a registered Tier III sex offender from living
in his own Parole Board-approved home. Accordingly, we conclude that the Trial
Court properly declared Covenant 14 void as against public policy.
                             3. Statute of Limitations
      Finally, the Associations assert that the Trial Court erred in permitting Mr.
Rosado to raise an untimely challenge to the validity of Covenant 14. Section
5219(b) of the UPCA provides that “[n]o action to challenge the validity of an
amendment adopted by the association . . . may be brought more than one year after
the amendment is recorded.” 68 Pa. C.S. § 5219(b) (emphasis added). Here,
Covenant 14 was recorded in 2016, and Mr. Rosado did not assert his claim that
Covenant 14 violates public policy until 2019. The Associations point out that
before Pocono Pines’ adoption of the amendment in 2016, notice was sent to all unit



                                         19
owners, including Mr. Rosado, in accordance with Section 5219(a) of the UPCA,
and 71% of unit owners voted in favor of Covenant 14. The Associations further
assert that Mr. Rosado admitted that he was aware of Pocono Pines’ consideration
of the sex offender residency restriction as early as 2014. See R.R. at 687a-88a.
Consequently, they contend that Mr. Rosado should have asserted a timely challenge
to Covenant 14 within one year after its recording (i.e., by May 11, 2017), as required
by Section 5219(b) of the UPCA.10 We disagree.
      We conclude that the UPCA’s statute of limitations does not preclude Mr.
Rosado from defending against an action brought by the Associations beyond the
one-year limitations period, because the plain language of Section 5219(b) applies
only to the filing of an action. See 68 Pa. C.S. § 5219(b) (“No action to challenge
the validity of an amendment . . . may be brought more than one year after the
amendment is recorded.”) (emphasis added). Our Supreme Court has recognized
that a statute of limitations must be strictly construed against a petitioner seeking to
pursue a stale claim against a respondent, not against a respondent raising defenses
to the petitioner’s claim. See Morrison Informatics, Inc. v. Members First Fed.
Credit Union, 139 A.3d 1241, 1248 n.7 (Pa. 2016) (“[T]his Court has treated statutes
of limitations as warranting strict construction, given that their purpose is to prevent
stale claims which might prejudice the defense.”); Gustine Uniontown Assocs., Ltd.
v. Anthony Crane Rental, Inc., 842 A.2d 334, 346 (Pa. 2004) (“The purpose of . . .
limitation periods is ‘to expedite litigation and thus discourage delay and the
presentation of stale claims which may greatly prejudice the defense of such claims.’
In light of the important purpose served by limitations periods, this Court has held
that statutes of limitation are to be strictly construed.”) (internal citation omitted)

      10
         Mr. Rosado was apparently incarcerated when Covenant 14 was adopted in 2016, since
he was convicted in Pennsylvania in 2015 and was not released on parole until 2018.


                                            20
(emphasis added).11 Because the Associations initiated this enforcement action
against Mr. Rosado, we conclude that the one-year statute of limitations is
inapplicable here.
                                          Conclusion
       We hold that the Supreme Court’s ruling in Fross established a dominant
public policy that local counties and municipalities cannot impose sex offender
residency restrictions due to Pennsylvania’s statewide legislative scheme governing
the release of convicted sex offenders. We further hold that this public policy
necessarily extends to private residential communities such as Lake Naomi.
       The Associations contend that they should be allowed to banish Tier III sex
offenders because of the child-centered nature of the Lake Naomi community.
However, as the Trial Court pointed out, most residential communities in
Pennsylvania are child-centered or are near child-centered areas such as schools,
churches, and community parks. As the Trial Court cogently observed:

       Residents surrounding the Lake Naomi community, living in
       Tobyhanna Township or elsewhere in municipalities outside of planned
       communities[,] are unable to remove Tier [III] sex offenders as [the
       Associations] seek[] to do here. They must abide by the Supreme
       Court’s decision [in Fross] that the residences of sex offenders are
       regulated by Pennsylvania statutes governing sentencing, probation[,]
       and parole. Lake Naomi’s solution to its problem of a resident sex
       offender is to force him to move elsewhere. All of the dangers
       complained of by the Lake Naomi residents will then be thrust upon
       other residents of our society, perhaps just down the road from them,
       11
           In support of their statute of limitations claim, the Associations rely on two appellate
decisions from other jurisdictions: Bilanko v. Barclay Court Owners Association, 375 P.3d 591
(Wash. 2016), and Stadnicky v. Southpark Terrace Homeowners Association, Inc., 939 P.2d 403
(Alaska 1997). Aside from the fact that this Court is not bound by case law from other
jurisdictions, those cases are factually distinguishable. Bilanko did not involve a homeowner’s
defense to an enforcement action brought by an association, and Stadnicky did not involve the
application of a statutory limitations period.


                                               21
      who don’t live in a private community. Additionally, parole officers
      would not be able to approve Mr. Rosado’s residence in a home he has
      owned for many years that is compliant with [SORNA].

Trial Ct. Op., 7/19/21, at 14-15.
      While the residents of Lake Naomi want to preclude convicted sex offenders
from living in their community, we cannot allow the Associations to enforce a
residency restriction that, in practice, contravenes the goals and purposes of SORNA
and the Sentencing and Parole Codes. As the Trial Court noted, the Supreme Court
in Fross “found that the best way to protect children and society was to allow the
safeguards built into [SORNA] to be employed.” Trial Ct. Op., 9/14/21, at 5; see
also TWL, 132 A.3d at 540 (recognizing that the Parole Board’s determination that
a facility is suitable for a released offender “includes a conclusion that public safety
would not be jeopardized by the offender”). Because the Supreme Court has
determined that those safeguards are sufficient to protect the residents of the Lake
Naomi community and the public at large, we affirm the Trial Court’s Order.

                                        __________________________________
                                        ELLEN CEISLER, Judge

Judge Wallace did not participate in the decision of this case.




                                          22
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lake Naomi Club, Inc. and Pocono :
Pines Community Association, Inc., :
                 Appellants        :
                                   :
      v.                           :   No. 1164 C.D. 2021
                                   :
Eric Rosado and Alice Quinones     :

                                 ORDER


     AND NOW, this 28th day of October, 2022, the September 14, 2021 Order of
the Court of Common Pleas of Monroe County is hereby AFFIRMED.

                                   __________________________________
                                   ELLEN CEISLER, Judge